Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
October 18, 2018, by and between Sentinel Energy Services Inc., a Cayman Islands
exempted company (which, as described below, shall be domesticated as a Delaware
corporation prior to the closing of the Transaction (as defined herein) and in
connection therewith change its name to Strike, Inc.) (the “Company”), and the
subscribers listed on Schedule A hereto (each such subscriber a “Subscriber” and
together, the “Subscribers”).

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into a Transaction Agreement and Plan of Merger with Strike
Capital, LLC (“Strike”), OEP Secondary Fund (Strike), LLC, One Equity Partners
Secondary Fund, L.P., the other unitholders of Strike signatory thereto, SES
Blocker Merger Sub, LLC and OEP-Strike Seller Representative, LLC, solely in its
capacity as the Sellers Representative (as defined therein) (the “Transaction
Agreement” and the transactions contemplated by the Transaction Agreement, the
“Transaction”);

 

WHEREAS, prior to the closing of the Transaction, the Company will domesticate
as a Delaware corporation in accordance with Section 388 of the Delaware General
Corporation Law and Article 206 of the Cayman Islands Companies Law (2018
Revision) (the “Domestication”), and in connection with the Domestication and
the Transaction, change its name to Strike, Inc.;

 

WHEREAS, in connection with the Transaction, each Subscriber desires to
subscribe for and purchase from the Company, subsequent to the effectiveness of
the Domestication and substantially concurrent with the consummation of the
Transaction, that number of shares of the Company’s Class A common stock, par
value $0.0001 per share (“Class A Common Stock”), set forth next to its name on
Schedule A hereto (the “Subscribed Shares”) for a purchase price of $10.00 per
share (the “Per Share Price” and the aggregate of such Per Share Price for all
Subscribed Shares being referred to herein as the “Purchase Price”), and the
Company desires to issue and sell to each Subscriber the Subscribed Shares in
consideration of the payment of the Purchase Price by or on behalf of such
Subscriber to the Company; and

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into one or more agreements with certain other investors,
pursuant to which the Company has agreed issue to such investors on the closing
date of the Transaction (the “Closing Date”), an aggregate amount of 4,000,000
shares of Class A Common Stock, for aggregate proceeds to the Company of
$40,000,000 (the “Other Subscription Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, at the Closing (as
defined below), each Subscriber hereby agrees to subscribe for and purchase, and
the Company hereby agrees to issue and sell to each Subscriber, upon the payment
of the Purchase Price, such Subscriber’s Subscribed Shares (such subscription
and issuance the “Subscription”).

 



 

 

 

2. Closing.

 

a. The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction and
shall occur immediately prior thereto. At least five (5) Business Days before
the anticipated Closing Date, the Company shall deliver written notice to each
Subscriber (the “Closing Notice”) of the Closing Date. For the purposes of this
Subscription Agreement, “Business Day” means any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed.

 

b. At the Closing, the Company will issue and deliver to each Subscriber such
Subscriber’s Subscribed Shares in book entry or certificated form (at the
Company’s discretion), free and clear of any liens or other restrictions (other
than those arising under this Subscription Agreement or state or federal
securities laws), in the name of such Subscriber (or its nominee in accordance
with its delivery instructions) or to a custodian designated by such Subscriber,
as applicable. Upon confirmation by such Subscriber’s custodian of receipt of
the certificated shares, such Subscriber shall deliver to the Company the
Purchase Price for its Subscribed Shares by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Company in the
Closing Notice. In the event the Transaction does not occur within one
(1) Business Day of the Closing, the Company shall promptly (but not later than
two (2) Business Days thereafter) return the Purchase Price to such Subscriber,
and any book entries or share certificates shall be deemed cancelled and any
share certificates shall be promptly (but not later than two (2) Business Days
thereafter) returned to the Company.

 

c. The Closing shall be subject to the satisfaction or valid waiver by each
party of the conditions that, on the day of Closing:

 

(i) no suspension of the qualification of the Subscribed Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii) all conditions precedent to the closing of the Transaction set forth in the
Transaction Agreement, including the approval of the Company’s shareholders,
shall have been satisfied or waived;

 

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 



 2 

 

 

d. The obligation of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the day of Closing:

 

(i) all representations and warranties of each Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the day of Closing; and

 

(ii) Each Subscriber shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

e. The obligation of each Subscriber to consummate the Closing shall be subject
to the satisfaction or valid waiver by such Subscriber of the additional
conditions that, on the day of Closing:

 

(i) all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Company Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the day of Closing; and

 

(ii) the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

f. Prior to or at the Closing, each Subscriber shall deliver to the Company a
duly completed and executed Internal Revenue Service Form W-9.

 

g. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement; provided, however, that the
Subscribers shall not be required to make, seek or receive any filings,
notifications, consents, determinations, authorizations, permits, approvals,
licenses or the like, or provide any documentation or information to any
regulatory or self-regulatory body having jurisdiction over the Company or such
Subscriber other than information that is already included in this Subscription
Agreement or is otherwise in the public domain.

 



 3 

 

 

3. Company Representations and Warranties. The Company represents and warrants
to the Subscribers that:

 

a. The Company (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to own, lease and operate its properties, to carry on its
business as it is now being conducted and to enter into and perform its
obligations under this Subscription Agreement, and (iii) is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction (other than its jurisdiction of incorporation) in
which the conduct of its business or the ownership of its properties or assets
requires such license or qualification, except, with respect to the foregoing
clause (iii), where the failure to be in good standing would not reasonably be
expected to have a Company Material Adverse Effect. For purposes of this
Subscription Agreement, a “Company Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to the Company
that, individually or in the aggregate, has a material adverse effect on the
business, financial condition or results of operations of the Company, taken as
a whole.

 

b. The Subscribed Shares, when issued and delivered to the Subscribers against
full payment therefor in accordance with the terms of this Subscription
Agreement, will be validly issued, fully paid and non-assessable and will not
have been issued in violation of any preemptive rights created under the
Company’s certificate of incorporation or the Delaware General Corporation Law.

 

c. This Subscription Agreement has been duly executed and delivered by the
Company, and, assuming the due authorization, execution and delivery of the same
by each Subscriber, this Subscription Agreement shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 

d. The execution and delivery of this Subscription Agreement, the issuance and
sale of the Subscribed Shares and the compliance by the Company with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject;
(ii) the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Company Material Adverse Effect or have a material adverse
effect on the Company’s ability to consummate the transactions contemplated
hereby, including the issuance and sale of the Subscribed Shares.

 

e. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including The Nasdaq Stock Market (“Nasdaq”)) or other person in
connection with the execution, delivery and performance of this Subscription
Agreement (including, without limitation, the issuance of the Subscribed
Shares), other than (i) the filing with the Securities and Exchange Commission
(the “Commission”) of the Registration Statement (as defined below), (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Exempt Offering of Securities on Form D with the Commission under
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”),
(iv) the filings required in accordance with Section 8(b) of this Subscription
Agreement; (v) those required by Nasdaq, including with respect to obtaining
shareholder approval, (vi) those required to consummate the Transaction as
provided under the Transaction Agreement, and (vii) the failure of which to
obtain would not be reasonably likely to have a Company Material Adverse Effect
or have a material adverse effect on the Company’s ability to consummate the
transactions contemplated hereby, including the issuance and sale of the
Subscribed Shares.

 



 4 

 

 

f. As of the date hereof, the authorized share capital of the Company consists
of 200,000,000 Class A ordinary shares, par value $0.0001 per share (“Class A
Ordinary Shares”), 20,000,000 Class B ordinary shares, par value $0.0001 per
share (“Class B Ordinary Shares” and together with the Class A Ordinary Shares,
“Ordinary Shares”) and 1,000,000 preferred shares, par value $0.0001 per share
(“Preferred Shares”). As of the Closing Date (and immediately after the
consummation of the Transaction), the authorized capital stock of the Company
will consist of 400,000,000 shares of Class A Common Stock, 50,000,000 shares of
Class B common stock, par value of $0.0001 per share, and 1,000,000 shares of
preferred stock, par value of $0.0001 per share. As of the date hereof:
(i) 34,500,000 Class A Ordinary Shares, 8,625,000 Class B Ordinary Shares and no
Preferred Shares were issued and outstanding; (ii) 17,433,333 warrants, each
exercisable to purchase one Class A Ordinary Share at $11.50 per share)
(“Warrants”) were issued and outstanding, including 5,933,333 private placement
warrants; and (iii) no Ordinary Shares were subject to issuance upon exercise of
outstanding options. No Warrants are exercisable on or prior to the Closing. All
(i) issued and outstanding Ordinary Shares have been duly authorized and validly
issued, are fully paid and are non-assessable and are not subject to preemptive
rights and (ii) outstanding Warrants have been duly authorized and validly
issued, are fully paid and are not subject to preemptive rights. Except as set
forth above and pursuant to (i) the Other Subscription Agreements, (ii) the
Option Agreement, dated November 2, 2017, among the Company, CSL Energy
Opportunities Fund III, L.P. and CSL Energy Holdings III, Corp, LLC. and (iii)
the Transaction Agreement, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Company any Ordinary
Shares or other equity interests in the Company (collectively, “Equity
Interests”) or securities convertible into or exchangeable or exercisable for
Equity Interests. As of the date hereof, the Company has no subsidiaries and
does not own, directly or indirectly, interests or investments (whether equity
or debt) in any person, whether incorporated or unincorporated. There are no
stockholder agreements, voting trusts or other agreements or understandings to
which the Company is a party or by which it is bound relating to the voting of
any Equity Interests, other than (A) the letter agreements entered into by the
Company in connection with the Company’s initial public offering on November 2,
2017 and January 31, 2018 pursuant to which Sentinel Management Holdings, LLC
and the Company’s executive officers and independent directors agreed to vote in
favor of any proposed Business Combination (as defined therein), which includes
the Transaction, and (B) as contemplated by the Transaction Agreement.

 

g. Except for such matters as have not had and would not be reasonably likely to
have a Company Material Adverse Effect or have a material adverse effect on the
Company’s ability to consummate the transactions contemplated hereby, including
the issuance and sale of the Subscribed Shares, as of the date hereof, there is
no (i) suit, action, proceeding or arbitration before a governmental authority
or arbitrator pending, or, to the knowledge of the Company, threatened against
the Company or (ii) judgment, decree, injunction, ruling or order of any
governmental authority or arbitrator outstanding against the Company.

 



 5 

 

 

h. The issued and outstanding Class A Ordinary Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on Nasdaq under the symbol “STNL.” There is no
suit, action, proceeding or investigation pending or, to the knowledge of the
Company, threatened against the Company by Nasdaq or the Commission with respect
to any intention by such entity to deregister the Class A Ordinary Shares or
prohibit or terminate the listing of the Class A Ordinary Shares on Nasdaq. The
Company has taken no action that is designed to terminate the registration of
the Class A Ordinary Shares under the Exchange Act.

 

i. The Company has made available to each Subscriber (including via the
Commission’s EDGAR system) a copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document, if any, filed by
the Company with the Commission since its initial registration of the Class A
Ordinary Shares (the “SEC Documents”). None of the SEC Documents filed under the
Exchange Act contained, when filed or, if amended, as of the date of such
amendment with respect to those disclosures that are amended, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company has timely
filed each report, statement, schedule, prospectus, and registration statement
that the Company was required to file with the Commission since its inception.
There are no material outstanding or unresolved comments in comment letters from
the Commission Staff with respect to any of the SEC Documents.

 

j. Upon consummation of the Transaction, the issued and outstanding shares of
Common Stock will be registered pursuant to Section 12(b) of the Exchange Act
and will be listed for trading on the New York Stock Exchange.

 

k. Assuming the accuracy of each Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Subscribed Shares by
the Company to any of the Subscribers.

 

l. Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Subscribed
Shares.

 

4. Subscriber Representations and Warranties. Each Subscriber represents and
warrants to the Company, severally and not jointly, that:

 

a. The Subscriber (i) is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.

 

b. This Subscription Agreement has been duly executed and delivered by the
Subscriber, and, assuming the due authorization, execution and delivery of the
same by the Company, this Subscription Agreement shall constitute the valid and
legally binding obligation of the Subscriber, enforceable against the Subscriber
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 



 6 

 

 

c. The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares and the compliance by the Subscriber with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Subscriber pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Subscriber is a party or by which the
Subscriber is bound or to which any of the property or assets of the Subscriber
is subject; (ii) the organizational documents of the Subscriber; or (iii) any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Subscriber or
any of its properties that, in the case of clauses (i) and (iii), would
reasonably be expected to have a Subscriber Material Adverse Effect. For
purposes of this Subscription Agreement, a “Subscriber Material Adverse Effect”
means an event, change, development, occurrence, condition or effect with
respect to any of the Subscribers that would reasonably be expected to have a
material adverse effect on such Subscriber’s ability to consummate the
transactions contemplated hereby, including the purchase of the Subscribed
Shares.

 

d. The Subscriber (i) is an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Subscribed Shares
only for its own account and not for the account of others, and (iii) is not
acquiring the Subscribed Shares with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and has provided the Company with the requested information
on Annex A following the signature page hereto). The Subscriber is not an entity
formed for the specific purpose of acquiring the Subscribed Shares.

 

e. The Subscriber understands that the Subscribed Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act. The Subscriber understands that the Subscribed Shares may not be
resold, transferred, pledged or otherwise disposed of by the Subscriber absent
an effective registration statement under the Securities Act, except (i) to the
Company, or (ii) pursuant to an applicable exemption from the registration
requirements of the Securities Act, and, in each of cases (i) and (ii), in
accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book-entry
position representing the Subscribed Shares shall contain a legend to such
effect. The Subscriber understands and agrees that the Subscribed Shares will be
subject to transfer restrictions and, as a result of these transfer
restrictions, the Subscriber may not be able to readily resell the Subscribed
Shares and may be required to bear the financial risk of an investment in the
Subscribed Shares for an indefinite period of time. The Subscriber understands
that it has been advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the Subscribed Shares.

 



 7 

 

 

f. The Subscriber understands and agrees that the Subscriber is purchasing the
Subscribed Shares directly from the Company. The Subscriber further acknowledges
that there have not been, and the Subscriber is not relying on, any
representations, warranties, covenants and agreements made to the Subscriber by
the Company, any other party to the Transaction or any other person or entity,
expressly or by implication, other than those representations, warranties,
covenants and agreements of the Company included in this Subscription Agreement.

 

g. The Subscriber’s acquisition and holding of the Subscribed Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

h. In making its decision to purchase the Subscribed Shares, the Subscriber has
relied solely upon independent investigation made by the Subscriber. The
Subscriber acknowledges and agrees that the Subscriber has received such
information as the Subscriber deems necessary in order to make an investment
decision with respect to the Subscribed Shares, including with respect to the
Company and the Transaction (including the company to be acquired in the
Transaction and its respective subsidiaries). The Subscriber represents and
agrees that the Subscriber and the Subscriber’s professional advisor(s), if any,
have had the full opportunity to ask such questions, receive such answers and
obtain such information as the Subscriber and such undersigned’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Subscribed Shares. The Subscriber acknowledges and agrees that
neither Citigroup Global Markets Inc., acting as placement agent to the Company
(the “Placement Agent”), nor any Affiliate of the Placement Agent has provided
Subscriber with any information or advice with respect to the Subscribed Shares
nor is such information or advice necessary or desired. Neither the Placement
Agent nor any of its Affiliates has made or makes any representation as to the
Company or the quality of the Subscribed Shares and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
which the Subscriber agrees need not be provided to it. In connection with the
issuance of the Subscribed Shares to the Subscriber, neither the Placement Agent
nor any of its Affiliates has acted as a financial advisor or fiduciary to the
Subscriber.

 

i. The Subscriber became aware of this offering of the Subscribed Shares solely
by means of direct contact between the Subscriber and the Company or by means of
contact from the Placement Agent, and the Subscribed Shares were offered to the
Subscriber solely by direct contact between the Subscriber and the Company or by
contact between the Subscriber and the Placement Agent. The Subscriber did not
become aware of this offering of the Subscribed Shares, nor were the Subscribed
Shares offered to the Subscriber, by any other means. The Subscriber
acknowledges that the Company represents and warrants that the Subscribed Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 



 8 

 

 

j. The Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Subscribed Shares. The Subscriber
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Subscribed
Shares, and the Subscriber has sought such accounting, legal and tax advice as
the Subscriber has considered necessary to make an informed investment decision.

 

k. The Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for the Subscriber and that the Subscriber is able at
this time and in the foreseeable future to bear the economic risk of a total
loss of the Subscriber’s investment in the Company. The Subscriber acknowledges
specifically that a possibility of total loss exists.

 

l. The Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Subscribed Shares or
made any findings or determination as to the fairness of this investment.

 

m. The Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
Subscriber represents that if it is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT Act
of 2001 and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
that the Subscriber maintains policies and procedures reasonably designed to
comply with applicable obligations under the BSA/PATRIOT Act. The Subscriber
also represents that, to the extent required, it maintains policies and
procedures reasonably designed for the screening of its investors against the
OFAC sanctions programs, including the OFAC List. The Subscriber further
represents and warrants that, to the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by the Subscriber
and used to purchase the Subscribed Shares were legally derived.

 

n. The Subscriber does not have, and during the 30-day period immediately prior
hereto such Subscriber has not entered into, any “put equivalent position” as
such term is defined in Rule 16a-1 under the Exchange Act or short sale
positions with respect to the securities of the Company. In addition, the
Subscriber shall comply with all applicable provisions of Regulation M
promulgated under the Securities Act.

 



 9 

 

 

o. The Subscriber acknowledges and agrees that the certificate or book-entry
position representing the Subscribed Shares will bear or reflect, as applicable,
a legend substantially similar to the following:

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”

 

5. Registration Rights.  

 

a. The Company agrees that, within forty-five (45) calendar days after the
Closing (the “Filing Deadline”), the Company will use commercially reasonable
efforts to file with the Commission a registration statement registering the
resale of the Subscribed Shares (the “Registration Statement”), and the Company
shall use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof, but no later
than the 75th calendar day (or 105th calendar day if the Commission notifies the
Company that it will “review” the Registration Statement) following the Filing
Deadline (such date, the “Effectiveness Date”); provided, however, that the
Company’s obligations to include the Subscribed Shares in the Registration
Statement are contingent upon each Subscriber furnishing in writing to the
Company such information regarding such Subscriber, the securities of the
Company held by such Subscriber and the intended method of disposition of the
Subscribed Shares as shall be reasonably requested by the Company to effect the
registration of the Subscribed Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations. The Company will use
its commercially reasonable efforts to maintain the continuous effectiveness of
the Registration Statement until the earliest of (i) the date on which such
securities may be resold without volume or manner of sale limitations pursuant
to Rule 144 promulgated under the Securities Act, (ii) the date on which the
Subscribers have notified the Company that such securities have actually been
sold and (iii) the date which is three years after the Closing. For purposes of
clarification, any failure by the Company to file the Registration Statement by
the Filing Deadline or to effect such Registration Statement by the
Effectiveness Date shall not otherwise relieve the Company of its obligations to
file or effect the Registration Statement set forth in this Section 5.

 



 10 

 

 

b. The Company further agrees that, in the event that (i) the Registration
Statement is not filed with the Commission on or prior to the Filing Deadline,
(ii) the Registration Statement has not been declared effective by the
Commission by the Effectiveness Date, (iii) after such Registration Statement is
declared effective by the Commission, (A) such Registration Statement ceases for
any reason (including without limitation by reason of a stop order, or the
Company’s failure to update the Registration Statement), to remain continuously
effective as to all Subscribed Shares for which it is required to be effective
or (B) a Subscriber is not permitted to utilize the Registration Statement to
resell its Subscribed Shares (in each case of (A) and (B), other than within the
time period(s) permitted by this Agreement), or (iv) after the date six months
following the Closing Date, and only in the event the Registration Statement is
not effective or available to sell all of the Subscribed Shares, the Company
fails to file with the Commission any required reports under Section 13 or 15(d)
of the Exchange Act such that it is not in compliance with Rule 144(c)(1) (or
Rule 144(i)(2), if applicable), as a result of which the Subscribers who are not
affiliates are unable to sell their Subscribed Shares without restriction under
Rule 144 (or any successor thereto) (each such event referred to in clauses (i)
through (iv), a “Registration Default” and, for purposes of such clauses, the
date on which such Registration Default occurs, a “Default Date”), then in
addition to any other rights such Subscriber may have hereunder or under
applicable law, on each such Default Date and on each monthly anniversary of
each such Default Date (if the applicable Registration Default shall not have
been cured by such date) until the applicable Registration Default is cured, the
Company shall pay to each Subscriber an amount in cash, as partial liquidated
damages and not as a penalty (“Liquidated Damages”), equal to 0.5% of the
aggregate Purchase Price paid by the Subscriber pursuant to this Subscription
Agreement for any Subscribed Shares held by the Subscriber on the Default Date;
provided, however, that if such Subscriber fails to provide the Company with any
information requested by the Company that is required to be provided in such
Registration Statement with respect to such Subscriber as set forth herein,
then, for purposes of this Section 5, the Filing Date or Effectiveness Date, as
applicable, for a Registration Statement with respect to such Subscriber shall
be extended until two (2) Business Days following the date of receipt by the
Company of such required information from such Subscriber; and in no event shall
the Company be required hereunder to pay to such Subscriber pursuant to this
Subscription Agreement an aggregate amount that exceeds 5.0 % of the aggregate
Purchase Price paid by such Subscriber for its Subscribed Shares. The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of a Registration Default, except in
the case of the first Default Date. The Company shall deliver the cash payment
to such Subscriber with respect to any Liquidated Damages by the fifth Business
Day after the date payable. If the Company fails to pay said cash payment to
such Subscriber in full by the fifth Business Day after the date payable, the
Company will pay interest thereon at a rate of 5.0% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law, and calculated on
the basis of a year consisting of 360 days) to such Subscriber, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, nothing shall
preclude any Subscriber from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this Section
5 in accordance with applicable law. The parties agree that notwithstanding
anything to the contrary herein, no Liquidated Damages shall be payable to any
Subscriber with respect to any period during which all of such Subscriber’s
Subscribed Shares may be sold by such Subscriber without volume or manner of
sale restrictions under Rule 144 and the Company is in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable).

 



 11 

 

 

c. In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform the Subscribers as to the status of such
registration, qualification, exemption and compliance. At its expense the
Company shall:

 

(i) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to the
Subscribers, and to keep the applicable Registration Statement or any subsequent
shelf registration statement free of any material misstatements or omissions,
until the earlier of the following: (i) the Subscribers cease to hold any
Subscribed Shares or (ii) the date all Subscribed Shares held by the Subscribers
may be sold without restriction under Rule 144, including, without limitation,
any volume and manner of sale restrictions which may be applicable to affiliates
under Rule 144 and without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) (or Rule
144(i)(2), if applicable), and (iii) three years from the Effective Date of the
Registration Statement. The period of time during which the Company is required
hereunder to keep a Registration Statement effective is referred to herein as
the “Registration Period.”

 

(ii) advise each Subscriber within five (5) Business Days:

 



(1)when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2)of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3)of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(4)of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Subscribed Shares included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(5)subject to the provisions this Subscription Agreement, of the occurrence of
any event that requires the making of any changes in any Registration Statement
or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading;

 



 12 

 

 

(6)Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising the Subscribers of such events, provide the Subscribers
with any material, nonpublic information regarding the Company.

  

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv) upon the occurrence of any event contemplated above, except for such times
as the Company is permitted hereunder to suspend, and has suspended, the use of
a prospectus forming part of a Registration Statement, the Company shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Subscribed Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(v) use its commercially reasonable efforts to cause all Subscribed Shares to be
listed on each securities exchange or market, if any, on which equity securities
issued by the Company have been listed;

 

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Subscribed Shares contemplated hereby and to
enable the Subscribers to sell their Subscribed Shares under Rule 144.

 



 13 

 

 

d. Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require any Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event the Company’s board of directors reasonably believes, upon
the advice of legal counsel, would require additional disclosure by the Company
in the Registration Statement of material information that the Company has a
bona fide business purpose for keeping confidential and the non-disclosure of
which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay or suspend the Registration
Statement on more than two occasions or for more than sixty (60) consecutive
calendar days, or more than ninety (90) total calendar days, in each case during
any twelve-month period. Upon receipt of any written notice from the Company of
the happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, each Subscriber agrees
that (i) it will immediately discontinue offers and sales of the Subscribed
Shares under the Registration Statement (excluding, for the avoidance of doubt,
sales conducted pursuant to Rule 144) until such Subscriber receives copies of a
supplemental or amended prospectus (which the Company agrees to promptly
prepare) that corrects the misstatement(s) or omission(s) referred to above and
receives notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Company unless otherwise required by law or
subpoena. If so directed by the Company, each Subscriber will deliver to the
Company or, in such Subscriber’s sole discretion destroy, all copies of the
prospectus covering the Subscribed Shares in such Subscriber’s possession;
provided, however, that this obligation to deliver or destroy all copies of the
prospectus covering the Subscribed Shares shall not apply (i) to the extent such
Subscriber is required to retain a copy of such prospectus (a) in order to
comply with applicable legal, regulatory, self-regulatory or professional
requirements or (b) in accordance with a bona fide pre-existing document
retention policy or (ii) to copies stored electronically on archival servers as
a result of automatic data back-up.

 

e. Any Subscriber may deliver written notice (including via email in accordance
with Section 8(l)) (an “Opt-Out Notice”) to the Company requesting that such
Subscriber not receive notices from the Company otherwise required by this
Section 5; provided, however, that such Subscriber may later revoke any such
Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from a
Subscriber (unless subsequently revoked), (i) the Company shall not deliver any
such notices to that Subscriber and such Subscriber shall no longer be entitled
to the rights associated with any such notice and (ii) each time prior to such
Subscriber’s intended use of an effective Registration Statement, such
Subscriber will notify the Company in writing at least two (2) Business Days in
advance of such intended use, and if a notice of a Suspension Event was
previously delivered (or would have been delivered but for the provisions of
this Section 5(e)) and the related suspension period remains in effect, the
Company will so notify such Subscriber, within one (1) Business Day of such
Subscriber’s notification to the Company, by delivering to such Subscriber a
copy of such previous notice of Suspension Event, and thereafter will provide
such Subscriber with the related notice of the conclusion of such Suspension
Event immediately upon its availability.

 



 14 

 

 

f. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless each Subscriber (to the extent a
seller under the Registration Statement), the officers, directors, agents,
partners, members, managers, stockholders, affiliates, employees and investment
advisers of each of them, each person who controls such Subscriber (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, stockholders, agents,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any prospectus
included in the Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Section 5, except
to the extent, but only to the extent, that such untrue statements, alleged
untrue statements, omissions or alleged omissions are based upon information
regarding such Subscriber furnished in writing to the Company by such Subscriber
expressly for use therein. The Company shall notify such Subscriber promptly of
the institution, threat or assertion of any proceeding arising from or in
connection with the transactions contemplated by this Section 5 of which the
Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Subscribed Shares by such Subscriber.

 

g. Each Subscriber shall, severally and not jointly, indemnify and hold harmless
the Company, its directors, officers, agents and employees, each person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any prospectus included in the Registration
Statement, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading to the extent, but only to the extent, that
such untrue statements or omissions are based upon information regarding such
Subscriber furnished in writing to the Company by such Subscriber expressly for
use therein. In no event shall the liability of any Subscriber be greater in
amount than the dollar amount of the net proceeds received by such Subscriber
upon the sale of the Subscribed Shares giving rise to such indemnification
obligation.

 

h. No Subscriber shall execute any short sales or engage in other hedging
transactions of any kind with respect to securities of the Company during the
period from the date of the Closing through the date that is 45 consecutive days
thereafter.

 



 15 

 

 

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of the Company and each Subscriber to terminate this
Subscription Agreement, or (c) if, on the Closing Date of the Transaction, any
of the conditions to Closing set forth in Section 2 of this Subscription
Agreement have not been satisfied as of the time required hereunder to be so
satisfied or waived by the party entitled to grant such waiver and, as a result
thereof, the transactions contemplated by this Subscription Agreement are not
consummated; provided, that nothing herein will relieve any party from liability
for any willful breach hereof prior to the time of termination, and each party
will be entitled to any remedies at law or in equity to recover losses,
liabilities or damages arising from such breach. The Company shall notify each
Subscriber of the termination of the Transaction Agreement promptly after the
termination thereof.

 

7. Trust Account Waiver. Each Subscriber acknowledges that the Company is a
blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Each Subscriber further
acknowledges that, as described in the Company’s prospectus relating to its
initial public offering dated November 2, 2017 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
stockholders and the underwriters of the Company’s initial public offering.
Except with respect to interest earned on the funds held in the Trust Account
that may be released to the Company to pay its tax obligations, if any, the cash
in the Trust Account may be disbursed only for the purposes set forth in the
Prospectus. For and in consideration of the Company entering into this
Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, each Subscriber, solely on behalf of itself and its officers,
directors and affiliates, hereby irrevocably waives any and all right, title and
interest, or any claim of any kind they have or may have in the future, in or to
any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Subscription
Agreement.

 

8. Miscellaneous.

 

a. All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) when delivered personally to the
recipient, (b) when sent by electronic mail, on the date of transmission to such
recipient; provided, that such notice, request, demand, claim or other
communication is also sent to the recipient pursuant to clauses (a), (c) or (d)
of this Section 8(a), (c) one (1) Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid), or (d) four (4)
Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and, in each case, addressed
to the intended recipient at its address specified on the signature page hereof.

 

b. Each Subscriber acknowledges that the Company and others (including Strike)
will rely on the acknowledgments, understandings, agreements, representations
and warranties contained in this Subscription Agreement. Prior to the Closing,
each Subscriber agrees to promptly notify the Company if it becomes aware that
any of the acknowledgments, understandings, agreements, representations and
warranties of such Subscriber set forth herein are no longer accurate in all
material respects. The Company acknowledges that each Subscriber and others will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing, the
Company agrees to promptly notify each Subscriber if it becomes aware that any
of the acknowledgments, understandings, agreements, representations and
warranties of the Company set forth herein are no longer accurate in all
material respects.

 



 16 

 

 

c. Each of the Company and the Subscribers is irrevocably authorized to produce
this Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

d. Neither this Subscription Agreement nor any rights that may accrue to the
Subscribers hereunder (other than the Subscribed Shares acquired hereunder, if
any) may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Company hereunder may be transferred or assigned,
provided, that, for the avoidance of doubt, the completion of the Domestication
shall not be deemed a transfer or assignment by the Company.

 

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

f. The Company may request from any Subscriber such additional information as
the Company may deem necessary to evaluate the eligibility of such Subscriber to
acquire the Subscribed Shares, and such Subscriber shall provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

g. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

h. No provision of this Subscription Agreement may be amended, modified or
waived without the prior written consent of Strike if such amendment,
modification or waiver (i) reduces the number of Subscribed Shares, the Per
Share Price or the Purchase Price, (ii) imposes new or additional conditions or
otherwise expands, amends or modifies any of the conditions to the Closing in a
manner that would reasonably be expected to (x) materially impair or delay the
Closing (or satisfaction of the conditions to the Closing) or (z) adversely
affect the ability of the Company to enforce its rights against under this
Subscription Agreement or any of the other definitive agreements with respect
thereto or (iii) adds or changes in any material respect any economic or other
rights or benefits granted to any Subscriber hereunder in respect of the
Subscribed Shares.

 

i. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than (i) the parties hereto and their respective successor and
assigns and (ii) the persons entitled to indemnification under Section 5 hereof.

 



 17 

 

 

j. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

k. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

l. This Subscription Agreement may be executed and delivered in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

m. The Placement Agent shall be a third party beneficiary of the representations
and warranties of the Company set forth in Section 3 hereof and with respect to
the representations and warranties of Subscriber set forth in Section 4(h) and
4(i) hereof. This Subscription Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person, except as otherwise set forth in this Section 8(m).

 

n. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

o. This Subscription Agreement shall be governed by, and construed in accordance
with, the laws of the state of Delaware, without regard to the principles of
conflicts of laws that would otherwise require the application of the law of any
other state.

 

p. EACH PARTY HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR RELATED TO THIS
SUBSCRIPTION AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH
PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE
PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SUBSCRIPTION
AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SUBSCRIPTION
AGREEMENT.

 



 18 

 

 

q. The parties agree that all disputes, legal actions, suits and proceedings
arising out of or relating to this Subscription Agreement must be brought
exclusively in the Court of Chancery of the state of Delaware and any state
appellate court therefrom within the state of Delaware (or, if the Court of
Chancery of the state of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the state of Delaware or, in the
event each federal court within the state of Delaware declines to accept
jurisdiction over a particular matter, any state court within the state of
Delaware) (collectively the “Designated Courts”). Each party hereby consents and
submits to the exclusive jurisdiction of the Designated Courts. No legal action,
suit or proceeding with respect to this subscription agreement may be brought in
any other forum. Each party hereby irrevocably waives all claims of immunity
from jurisdiction and any objection which such party may now or hereafter have
to the laying of venue of any suit, action or proceeding in any Designated
Court, including any right to object on the basis that any dispute, action, suit
or proceeding brought in the Designated Courts has been brought in an improper
or inconvenient forum or venue. Each of the parties also agrees that delivery of
any process, summons, notice or document to a party hereof in compliance with
section 8(a) of this Subscription Agreement shall be effective service of
process for any action, suit or proceeding in a Designated Court with respect to
any matters to which the parties have submitted to jurisdiction as set forth
above.

 

[Signature pages follow.]

 

 19 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed or caused this
Subscription Agreement to be executed by its duly authorized representative as
of the date first set forth above.

 



  SENTINEL ENERGY SERVICES INC.               By: /s/ Krishna Shivram   Name:
Krishna Shivram   Title: Chief Executive Officer         Address for Notices:  
      700 Louisiana Street, Suite 2700   Houston, Texas 77002








 20 

 



 



  SUBSCRIBER:       Print Name: Fidelity Contrafund: Fidelity Contrafund      
By: /s/ Colm Hogan                                         Name: Colm Hogan  
Title: Authorized Signatory       Address for Notices:       Mag & Co.   c/o
Brown Brothers Harriman & Co.   Attn: Corporate Actions /Vault   140 Broadway  
New York, NY 10005   BBH.Fidelity.CA.Notifications@BBH.com       Name in which
shares are to be registered:       Mag & Co fbo Fidelity Contrafund: Fidelity
Contrafund



 

Number of Subscribed Shares subscribed for:   5,885,600  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $58,856,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 21 

 



 

  SUBSCRIBER:         Print Name: Fidelity Contrafund Commingled Pool       By:
Fidelity Management Trust Company, as Trustee         By: /s/ Colm
Hogan                             Name: Colm Hogan     Title: Authorized
Signatory         Address for Notices:       Mag & Co.   c/o Brown Brothers
Harriman & Co.   Attn: Corporate Actions /Vault   140 Broadway   New York, NY
10005   BBH.Fidelity.CA.Notifications@BBH.com         Name in which shares are
to be registered:         Mag & Co fbo Fidelity Contrafund Commingled Pool

 

Number of Subscribed Shares subscribed for:   1,150,700  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $11,507,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 22 

 

 



  SUBSCRIBER:       Print Name: Fidelity Contrafund: Fidelity Contrafund K6    
  By: /s/ Colm Hogan                              Name: Colm Hogan     Title:
Authorized Signatory       Address for Notices:       The Northern Trust Company
  Attn: Fidelity Client Team — GFS Custody, C-1N   801 South Canal Street  
Chicago, IL 60607   Fidelity Contrafund: Fidelity Contrafund K6   Reference
Account # F71083   Email: NTINQUIRY@NTRS.COM   Fax number: 312-557-5417      
Name in which shares are to be registered:       Booth & Co FBO Fidelity
Contrafund: Fidelity Contrafund K6

  

Number of Subscribed Shares subscribed for:   239,400  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $2,394,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 23 

 

 

  SUBSCRIBER:       Print Name: Fidelity Contrafund: Fidelity Advisor New
Insights Fund - Sub A       By: /s/ Colm Hogan     Name: Colm Hogan     Title:
Authorized Signatory       Address for Notices:       Mag & Co.   c/o Brown
Brothers Harriman & Co.   Attn: Corporate Actions /Vault   140 Broadway   New
York, NY 10005   BBH.Fidelity.CA.Notifications@BBH.com       Name in which
shares are to be registered:       Mag & Co fbo Fidelity Contrafund: Fidelity
Advisor New Insights Fund - Sub A

 

Number of Subscribed Shares subscribed for:   970,112  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $9,701,120.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 24 

 



 

  SUBSCRIBER:       Print Name:       Fidelity Insights Investment Trust      
By its manager Fidelity Investments Canada ULC



      By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

      Address for Notices:       State Street Bank & Trust   PO Box 5756  
Boston, Massachusetts 02206   Attn: Thisbe & Co Fidelity Insights Investment
Trust   Email: SSBCORPACTIONS@StateStreet.com   Fax number: 617-988-9110      
Name in which shares are to be registered:       Thisbe & Co fbo Fidelity
Insights Investment Trust

 

Number of Subscribed Shares subscribed for:   156,500  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $1,565,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 



 25 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Contrafund: Fidelity Flex
Opportunistic Insights Fund

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

 

Address for Notices:

      The Northern Trust Company   Attn: Fidelity Client Team — GFS Custody,
C-1N   801 South Canal Street   Chicago, IL 60607   Fidelity Contrafund:
Fidelity Flex Opportunistic Insights Fund   Reference Account # F70646   Email:
NTINQUIRY@NTRS.COM   Fax number: 312-557-5417       Name in which shares are to
be registered:       Booth & Co fbo Fidelity Contrafund: Fidelity Flex
Opportunistic Insights Fund

 

Number of Subscribed Shares subscribed for:   1,200  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $12,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 26 

 

 



  SUBSCRIBER:       Print Name:       Fidelity Contrafund: Fidelity Series
Opportunistic Insights Fund

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

  



 

Address for Notices:

 

Mag & Co.

c/o Brown Brothers Harriman & Co.

Attn: Corporate Actions /Vault

140 Broadway

New York, NY 10005

BBH.Fidelity.CA.Notifications@BBH.com

      Name in which shares are to be registered:       Mag & Co fbo Fidelity
Contrafund: Fidelity Series Opportunistic Insights Fund

 

Number of Subscribed Shares subscribed for:   336,800  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $3,368,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 27 

 

 

 

  SUBSCRIBER:       Print Name:       Variable Insurance Products Fund II:
Contrafund Portfolio

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory



 



  Address for Notices:       Mag & Co.   c/o Brown Brothers Harriman & Co.  
Attn: Corporate Actions /Vault   140 Broadway   New York, NY 10005  
BBH.Fidelity.CA.Notifications@BBH.com       Name in which shares are to be
registered:       Mag & Co fbo Variable Insurance Products Fund II:  Contrafund
Portfolio



 

Number of Subscribed Shares subscribed for:   648,795  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $6,487,950.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 28 

 

 

  SUBSCRIBER:       Print Name:       Variable Insurance Products Fund III:
Balanced Portfolio

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       M.Gardiner & Co   CIO JPMorgan Chase Bank, N.A  
P.O. Box 35308   Newark, NJ 07101-8006   Email: Fidelity.crcs@jpmorgan.com  
Jpmorganinformation.services@jpmorgan.com   Fax number: 469-477-1510       Name
in which shares are to be registered:       M Gardiner & Co fbo Variable
Insurance Products Fund III: Balanced Portfolio

 

Number of Subscribed Shares subscribed for:   132,902  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $1,329,020.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 29 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Advisor Series I: Fidelity
Advisor Balanced Fund

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       M.Gardiner & Co   CIO JPMorgan Chase Bank, N.A  
P.O. Box 35308   Newark, NJ 07101-8006   Email: Fidelity.crcs@jpmorgan.com  
Jpmorganinformation.services@jpmorgan.com   Fax number: 469-477-1510       Name
in which shares are to be registered:       M Gardiner & Co fbo Fidelity Advisor
Series I: Fidelity Advisor Balanced Fund

 



Number of Subscribed Shares subscribed for:   105,600  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $1,056,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 30 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Puritan Trust: Fidelity Balanced
Fund

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       The Northern Trust Company   Attn: Fidelity Client
Team — GFS Custody, C-1N   801 South Canal Street   Chicago, IL 60607   Ref:
Fidelity Puritan Trust: Fidelity Balanced Fund a/c F57088   Email:
NTINQUIRY@NTRS.COM   Fax number: 312-557-5417       Name in which shares are to
be registered:       Booth & Co fbo Fidelity Puritan Trust: Fidelity Balanced
Fund

 

Number of Subscribed Shares subscribed for:   1,041,300  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $10,413,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 31 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Select Portfolios: Natural Gas
Portfolio

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       Mag & Co.   c/o Brown Brothers Harriman & Co.  
Attn: Corporate Actions /Vault   140 Broadway   New York, NY 10005  
BBH.Fidelity.CA.Notifications@BBH.com       Name in which shares are to be
registered:       Mag & Co fbo Fidelity Select Portfolios: Natural Gas Portfolio

 

Number of Subscribed Shares subscribed for:   11,700  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $117,000.00 

  

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 32 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Select Portfolios: Natural
Resources Portfolio

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 



  Address for Notices:       Mag & Co.   c/o Brown Brothers Harriman & Co.  
Attn: Corporate Actions /Vault   140 Broadway   New York, NY 10005  
BBH.Fidelity.CA.Notifications@BBH.com       Name in which shares are to be
registered:       Mag & Co fbo Fidelity Select Portfolios: Natural Resources
Portfolio

 



Number of Subscribed Shares subscribed for:   48,900  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $489,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 33 

 

 

  SUBSCRIBER:       Print Name:       FIDELITY CENTRAL INVESTMENT PORTFOLIOS
LLC: Fidelity Energy Central Fund

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:   M.Gardiner & Co   C/O JPMorgan Chase Bank, N.A   P.O.
Box 35308   Newark, NJ 07101-8006   Email: Fidelity.crcs@jpmorgan.com  
Jpmorganinformation.services@jpmorgan.com   Fax number: 469-477-1510       Name
in which shares are to be registered:       M Gardiner & Co fbo Fidelity Central
Investment Portfolios LLC: Fidelity Energy Central Fund

 

Number of Subscribed Shares subscribed for:   55,600  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $556,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 34 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Select Portfolios: Energy
Portfolio

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       Mag & Co.   c/o Brown Brothers Harriman & Co.  
Attn: Corporate Actions /Vault   140 Broadway   New York, NY 10005  
BH.Fidelity.CA.Notifications@BBH.com       Name in which shares are to be
registered:       Mag & Co fbo Fidelity Select Portfolios: Energy Portfolio

 

Number of Subscribed Shares subscribed for:   77,000  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $770,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 35 

 

 

  SUBSCRIBER:       Print Name:       Strategic Advisers Core Fund - FIAM Sector
Managed Energy Sub       By: FIAM LLC as Sub-adviser

 



  By: /s/ Adrien Deberghes     Name:  Adrien Deberghes     Title: Authorized
Signatory

 

  Address for Notices:       BNY Mellon   Attn: Stacey Wolfe   525 William Penn
Place Rm 0400   Pittsburgh, PA 15259   Email:
FidelityCorporateEvents@bnymellon.com   Fax number: 412-236-1012       Name in
which shares are to be registered:       Powhatan & Co., LLC fbo Strategic
Advisers Core Fund FIAM Sector Managed Energy Sub

 

Number of Subscribed Shares subscribed for:   38,561  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $385,610.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



 36 

 

 

  SUBSCRIBER:       Print Name:       Fidelity Advisor Series VII: Fidelity
Advisor Energy Fund

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       Mag & Co.   c/o Brown Brothers Harriman & Co.  
Attn: Corporate Actions /Vault   140 Broadway   New York, NY 10005  
BBH.Fidelity.CA.Notifications@BBH.com       Name in which shares are to be
registered:       Mag & Co fbo Fidelity Advisor Series VII: Fidelity Advisor
Energy Fund

 

Number of Subscribed Shares subscribed for:   42,300  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $423,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 37 

 

 

  SUBSCRIBER:       Print Name:       Strategic Advisers Fidelity U.S. Total
Stock Fund - FIAM Sector Managed - Energy Sub   By: FIAM LLC as Sub-adviser

 



  By: /s/ Adrien Deberghes     Name: Adrien Deberghes     Title: Authorized
Signatory

 

  Address for Notices:       State Street Bank & Trust   PO Box 5756   Boston,
Massachusetts 02112   Attn: WAVECHART CO LLC fbo Strategic Advisers   Fidelity
U.S. Total Stock Fund - FIAM Sector Managed -   Energy Sub   Email:
SSBCORPACTIONS@StateStreet.com   Fax number: 617-988-9110       Name in which
shares are to be registered:       WAVECHART CO LLC fbo Strategic Advisers
Fidelity U.S. Total Stock Fund - FIAM Sector Managed - Energy Sub

 

Number of Subscribed Shares subscribed for:   43,230  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $432,300.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

 38 

 

 

  SUBSCRIBER:       Print Name:       Variable Insurance Products Fund IV:
Energy Portfolio

 



  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  Address for Notices:       State Street Bank & Trust   PO Box 5756   Boston,
Massachusetts 02206   BANGLE & CO. fbo Variable Insurance Products Fund   IV:
Energy Porfolio   Email: SSBCORPACTIONS@StateStreet.com   Fax number:
617-988-9110       Name in which shares are to be registered:       BANGLE & CO.
fbo Variable Insurance Products Fund IV: Energy Porfolio

 

Number of Subscribed Shares subscribed for:   13,800  Price Per Subscribed
Share:  $10.00  Aggregate Purchase Price:  $138,000.00 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

  

 39 

 

 

 ANNEX A

 

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER 

 

This Annex A should be completed and signed by Subscriber
and constitutes a part of the Subscription Agreement.

 

 A.

 

INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

          1.   ☐   Subscriber is are an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) or an entity in which all of
the equity holders are accredited investors within the meaning of Rule 501(a)
under the Securities Act, and has marked and initialed the appropriate box on
the following page indicating the provision under which it qualifies as an
“accredited investor.”                   2.   ☐   Subscriber is not a natural
person.               C.  

AFFILIATE STATUS

(Please check the applicable box)

   
SUBSCRIBER:           ☐   is:               ☐   is not:                   an
“affiliate” (as defined in Rule 144 under the Securities Act) of the Company or
acting on behalf of an affiliate of the Company.

 

 A-1 

 

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

☐Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company; 

 

☐Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of
$5,000,000; 

 

☐Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000; 

 

☐a corporation, similar business trust, partnership or any organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; 

 

☐Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer; 

 

☐Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability; 

 

☐Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; 

 

☐Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or 

 



☐Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests. [Specify which tests:
                                           ]

 



  SUBSCRIBER:         Print Name:  

 

  By:                          Name:   Title:



 

 A-2 

 

 

Schedule A

 

Schedule of Subscribers

 

Subscriber  Number of Subscribed
Shares Subscribed   Aggregate Purchase Price
Paid by the Subscriber  Fidelity Contrafund:  Fidelity Contrafund   5,885,600  
$58,856,000  Fidelity Contrafund Commingled Pool   1,150,700   $11,507,000 
Fidelity Contrafund: Fidelity Contrafund K6   239,400   $2,394,000  Fidelity
Contrafund:  Fidelity Advisor New Insights Fund - Sub A   970,112   $9,701,120 
Fidelity Insights Investment Trust   156,500   $1,565,000  Fidelity
Contrafund:  Fidelity Flex Opportunistic Insights Fund   1,200   $12,000 
Fidelity Contrafund:  Fidelity Series Opportunistic Insights Fund   336,800  
$3,368,000  Variable Insurance Products Fund II: Contrafund Portfolio 
 648,795   $6,487,950  Variable Insurance Products Fund III:  Balanced
Portfolio   132,902   $1,329,020  Fidelity Advisor Series I:  Fidelity Advisor
Balanced Fund   105,600   $1,056,000  Fidelity Puritan Trust:  Fidelity Balanced
Fund   1,041,300   $10,413,000  Fidelity Select Portfolios: Natural Gas
Portfolio   11,700   $117,000  Fidelity Select Portfolios:  Natural Resources
Portfolio   48,900   $489,000  FIDELITY CENTRAL INVESTMENT PORTFOLIOS
LLC:  Fidelity Energy Central Fund   55,600   $556,000  Fidelity Select
Portfolios:  Energy Portfolio   77,000   $770,000  Strategic Advisers Core Fund
- FIAM Sector Managed Energy Sub   38,561   $385,610  Fidelity Advisor Series
VII: Fidelity Advisor Energy Fund   42,300   $423,000  Strategic Advisers
Fidelity U.S. Total Stock Fund - FIAM Sector Managed - Energy Sub   43,230  
$432,300  Variable Insurance Products Fund IV:  Energy Portfolio   13,800  
$138,000 

 



 Sc. A-1 

 